UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06221 Brandywine Blue Fund, Inc. (Exact name of Registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: December 31, 2012 Item 1. Schedules of Investments. Brandywine Blue Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Value Long-Term Investments – 96.3%(a) Common Stocks - 89.1%(a) CONSUMER DISCRETIONARY Apparel Retail - 6.2% The Gap Inc. $ Limited Brands Inc. The TJX Companies Inc. Apparel, Accessories & Luxury Goods - 2.8% VF Corp. Automobile Manufacturers - 2.3% Honda Motor Co. Ltd. - SP-ADR Cable & Satellite - 3.3% Comcast Corp. Homebuilding - 4.3% Lennar Corp. Internet Retail - 2.7% Priceline.com Inc.* Restaurants - 2.7% Starbucks Corp. Specialty Stores - 1.9% Tractor Supply Co. Total Consumer Discretionary CONSUMER STAPLES Household Products - 2.4% Church & Dwight Co. Inc. Hypermarkets & Super Centers - 2.7% Costco Wholesale Corp. Total Consumer Staples ENERGY Oil & Gas Drilling - 3.7% Ensco PLC Oil & Gas Equipment & Services - 2.3% Oceaneering International Inc. Oil & Gas Refining & Marketing - 3.9% Valero Energy Corp. Total Energy FINANCIALS Insurance Brokers - 3.1% Marsh & McLennan Cos. Inc. Property & Casualty Insurance - 6.3% The Allstate Corp. XL Group PLC Total Financials HEALTH CARE Biotechnology - 2.8% Celgene Corp.* Health Care Distributors - 1.5% Cardinal Health Inc. Health Care Equipment - 4.1% Baxter International Inc. Zimmer Holdings Inc. Managed Health Care - 5.8% Cigna Corp. UnitedHealth Group Inc. Pharmaceuticals - 3.8% Watson Pharmaceuticals Inc.* Total Health Care INDUSTRIALS Research & Consulting Services - 3.0% Verisk Analytics Inc.* Total Industrials INFORMATION TECHNOLOGY Application Software - 3.3% Nuance Communications Inc.* Communications Equipment - 3.8% Qualcomm Inc. Computer Storage & Peripherals - 0.8% NetApp Inc.* Data Processing & Outsourced Services - 2.2% Visa Inc. Internet Software & Services - 1.4% Yahoo! Inc.* Semiconductors - 2.9% Maxim Integrated Products Inc. Systems Software - 3.1% Microsoft Corp. Total Information Technology Total common stocks (cost $402,285,579) REITs - 7.2%(a) FINANCIALS Specialized REITs - 7.2% American Tower Corp. Weyerhaeuser Co. Total Financials Total REITs (cost $34,113,589) Total investments - 96.3% (cost $436,399,168) Cash and receivables, less liabilities - 3.7%(a) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. SP-ADR – Sponsored American Depositary Receipt The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2012, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ REITs Total Level 1 Level 2 – Level 3 – Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2012. See the Schedule of Investments for the investments detailed by industry classification. Brandywine Advisors Midcap Growth Fund Schedule of Investments December 31, 2012 (Unaudited) Shares or Principal Amount Value Common Stocks - 97.5%(a) CONSUMER DISCRETIONARY Apparel Retail - 8.7% American Eagle Outfitters Inc. $ Foot Locker Inc. The Gap Inc. Limited Brands Inc. Apparel, Accessories & Luxury Goods - 1.5% Hanesbrands Inc.* Automobile Manufacturers - 1.1% Thor Industries Inc. Home Furnishing Retail - 2.5% Pier 1 Imports Inc. Homebuilding - 4.3% Lennar Corp. Restaurants - 2.1% Brinker International Inc. Specialty Stores - 3.8% Cabela’s Inc.* Tractor Supply Co. Total Consumer Discretionary CONSUMER STAPLES Household Products - 3.1% Church & Dwight Co. Inc. Packaged Foods & Meats - 2.5% Flowers Foods Inc. The Hain Celestial Group Inc. * Total Consumer Staples ENERGY Oil & Gas Drilling - 2.7% Ensco PLC Oil & Gas Equipment & Services - 2.6% Oceaneering International Inc. Oil & Gas Exploration & Production - 2.2% Cabot Oil & Gas Corp. Oasis Petroleum Inc.* Oil & Gas Storage & Transportation - 2.6% Golar LNG Ltd. Total Energy FINANCIALS Property & Casualty Insurance - 4.9% First American Financial Corp. XL Group PLC Specialized REITs – 4.0% Weyerhaeuser Co. Total Financials HEALTH CARE Biotechnology - 2.0% Alkermes PLC* Health CareServices - 2.5% Team Health Holdings Inc.* Health Care Distributors - 1.6% Cardinal Health Inc. Health Care Equipment - 2.8% Zimmer Holdings Inc. Health Care Facilities - 1.8% HealthSouth Corp.* Managed Health Care - 2.5% Cigna Corp. Pharmaceuticals - 2.8% ViroPharma Inc.* Watson Pharmaceuticals Inc.* Total Health Care INDUSTRIALS Construction & Engineering - 2.3% Quanta Services Inc.* Construction & Farm Machinery & Heavy Trucks - 3.5% Wabtec Corp. Human Resource & Employment Services - 2.9% Robert Half International Inc. Industrial Machinery - 1.2% Valmont Industries Inc. Research & Consulting Services - 2.9% Verisk Analytics Inc.* Trucking - 2.1% Ryder System Inc. Total Industrials INFORMATION TECHNOLOGY Application Software - 7.5% Informatica Corp.* Nuance Communications Inc.* SolarWinds Inc.* Communications Equipment - 2.6% Aruba Networks Inc.* Computer Storage & Peripherals - 0.3% NetApp Inc.* Data Processing & Outsourced Services - 2.7% Vantiv Inc.* Semiconductors - 4.9% Maxim Integrated Products Inc. Skyworks Solutions Inc.* Total Information Technology Total common stocks (cost $107,030,386) Short-Term Investment - 2.5%(a) Commercial Paper - 2.5% $ Prudential Funding LLC, due 1/02/13, discount of 0.10% Total short-term investment (cost $2,906,992) Total investments - 100.0%(cost $109,937,378) Liabilities, less cash and receivables - (0.0%)(a) ) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2012, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Level 3 – Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2012. See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13(a)-15(b) or240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Blue Fund, Inc. By (Signature and Title) /s/ William F. D’Alonzo William F. D’Alonzo, President Date February 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by thefollowing persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ William F. D’Alonzo William F. D’Alonzo, President Date February 26, 2013 By (Signature and Title) /s/ J. Gordon Kaiser J. Gordon Kaiser, Treasurer Date February 26, 2013
